

EXHIBIT 10.20
Non-Employee Director Grantee: ________________________
Grant Date: ________________________
No. of Restricted Shares: ________________________


ORION ENERGY SYSTEMS, INC.
2004 STOCK AND INCENTIVE AWARDS PLAN
As Amended and Restated Effective December 24, 2007
and Amended October 27, 2010




RESTRICTED STOCK AWARD AGREEMENT
(100% Restricted Stock)
(for Non-Employee Members of the Board of Directors)


THIS AGREEMENT, made and entered into as of the Grant Date specified above (the
“Grant Date”) by and between Orion Energy Systems, Inc., a Wisconsin corporation
(the “Company”), and the Non-Employee Director Grantee specified above
(“Grantee”).
WHEREAS, the Company maintains the Orion Energy Systems, Inc. 2004 Stock and
Incentive Awards Plan, as amended and restated (the “Plan”), and Grantee is
receiving this Restricted Stock Award under the Plan as part of the Grantee’s
annual retainer for services as a non-employee member of the Board of Directors
of the Company.
NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:
1.
Award of Restricted Stock

a.Effective as of the Grant Date, the Company hereby grants to Grantee an award
of the number of shares of restricted Common Stock of the Company specified
above (“Restricted Stock”), subject to, and in accordance with, the
restrictions, terms and conditions set forth in the Plan and this Agreement.
b.This Agreement (including any appendices or exhibits) shall be construed in
accordance with, and subject to, the provisions of the Plan (which are
incorporated herein by reference) and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.
c.This Restricted Stock Award is conditioned upon Grantee’s acceptance of the
terms of this Agreement, as evidenced by Grantee’s execution of this Agreement
or by Grantee’s electronic acceptance of the Agreement in a manner and during
the time period allowed by the Company. If the terms of this Agreement are not
timely accepted by execution or by such electronic means, this Restricted Stock
Award may be cancelled.





--------------------------------------------------------------------------------



2.
Restrictions

a.Subject to the terms of the Plan and this Agreement, if the Grantee remains a
member of the Board of Directors of the Company as of the applicable vesting
date, the Restricted Stock shall vest one-third (1/3) per year on each of the
first three (3) anniversaries of the Grant Date set forth herein.
b.Subject to vesting in accordance with Section 2.1, the terms of the Plan and
this Agreement, Grantee shall own the vested Restricted Stock free and clear of
all restrictions imposed by this Agreement. The Company shall transfer the
vested Restricted Stock (less any applicable withholding pursuant to Section 5)
to an unrestricted account in the name of the Grantee as soon as practical after
each applicable anniversary of the Grant Date.
c.In the event, prior to vesting, (i) Grantee dies while serving as a member of
the Board of Directors of the Company, or (ii) Grantee has his or her
directorship terminated by reason of disability (within the meaning of Section
22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”))
(“Disability”), any Restricted Stock shall become fully vested and
nonforfeitable as of the date of Grantee’s death or Disability. The Company
shall transfer the Restricted Stock, free and clear of any restrictions imposed
by this Agreement to Grantee (or, in the event of death, his or her surviving
spouse or, if none, to his or her estate) as soon as practical after his or her
date of death or termination for Disability.
d.Except for death or Disability as provided in Section 2.3, if Grantee’s status
as a member of the Board of Directors of the Company terminates prior to vesting
for any reason, the Restricted Stock shall cease to vest further, all of the
unvested Restricted Stock shall be immediately forfeited and cancelled, and
Grantee shall only be entitled to the Restricted Stock that has vested as of his
or her date of termination as a director; provided, however, if Grantee’s status
as a member of the Board of Directors of the Company terminates prior to vesting
for any reason (except for death or Disability as provided in Section 2.3), the
Committee, in its absolute discretion and in lieu of the forfeiture and
cancellation of unvested Restricted Stock provided for in this Section 2.4,
decide to: (i) accelerate the vesting of all or a portion of the unvested
Restricted Stock and/or (ii) allow all or a portion of the unvested Restricted
Stock to continue to vest on the same or a revised schedule; in each instance,
subject to any additional terms and conditions the Committee determines
appropriate.
e.The Restricted Stock may not be sold, assigned, transferred, pledged, or
otherwise encumbered prior to the date Grantee becomes vested in the Restricted
Stock, and any such attempted sale, assignment, transfer, pledge or other
encumbrance shall be null and void. In addition, Grantee shall not sell any
shares acquired under this Agreement except as permitted by the terms of the
Plan and at a time when applicable laws, Company policies and any agreement
between the Company and its underwriters do not prohibit a sale.
f.Notwithstanding the other provisions of this Agreement, in the event of a
Change of Control prior to vesting, all otherwise unvested Restricted Stock
shall become fully vested and nonforfeitable as of the date of the Change of
Control. The Company shall transfer the Restricted Stock that vests pursuant to
this Section 2.6 to an unrestricted account in the name of Grantee as soon as
practical after the date of the Change of Control.


3.
Stock; Dividends; Voting

a.The Restricted Stock shall be registered in the name of Grantee as of the
respective Grant Date for such shares of Restricted Stock. The Company may
evidence the registration of the

2

--------------------------------------------------------------------------------



Restricted Stock in such manner as the Committee may deem appropriate, including
by issuing stock certificates or using a restricted book entry account with the
Company’s transfer agent. Physical possession or custody of any stock
certificates that are issued shall be retained by the Company until such time as
the Restricted Stock is vested in accordance with Section 2. The Company
reserves the right to place a legend on such stock certificate(s), or an
appropriate stop-transfer order in the case of book-entry registration,
restricting the transferability of the Restricted Stock and referring to the
terms and conditions (including forfeiture) of this Agreement and the Plan.
b.During the period the Restricted Stock is not vested, the Grantee shall not be
entitled to receive any dividends or similar distributions declared on such
unvested Restricted Stock and Grantee shall not be entitled to vote any such
unvested Restricted Stock.
c.In the event of a stock split, stock dividend or other change in
capitalization or another corporate event described in Section 6.4 of the Plan,
the number and type of shares subject to this Agreement shall be adjusted by the
Committee to the extent provided in Section 6.4 of the Plan.


4.
No Right to Continued Service or Additional Grants

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of service as a member
of the Board of Directors of the Company, nor shall this Agreement or the Plan
interfere in any way with the right of the Company to terminate Grantee’s
service at any time or for any reason in accordance with the Company’s Articles
of Incorporation and By-Laws. The Plan may be terminated at any time, and, even
if the Plan is not terminated, Grantee shall not be entitled to any additional
awards under the Plan.
5.
Taxes and Withholding

Grantee shall be responsible for all federal, state, local and foreign taxes
payable with respect to this award of Restricted Stock and dividends or other
distributions paid on such Restricted Stock. Grantee shall have the right to
make such elections under the Code as are available in connection with this
Restricted Stock Award. Grantee shall rely solely on the determinations of
Grantee’s own tax advisors or his or her own determinations and not on any
statements or representations by the Company or any of its agents with regard to
all such tax matters. Grantee acknowledges that it is his or her sole
responsibility, and not the Company’s, to make any filings required to make any
such elections under the Code, even if Grantee requests that the Company or its
representatives make the filings on his or her behalf. Grantee agrees to report
the value of the Restricted Stock in a manner consistent with the Company’s
reporting for income tax purposes. The Company shall have the right to retain
and withhold from any payment of Restricted Stock or cash the amount of taxes
required by any government to be withheld or otherwise deducted and paid with
respect to such payment. At its discretion, the Company may require Grantee to
reimburse the Company for any such taxes required to be withheld and may
withhold any distribution in whole or in part until the Company is so
reimbursed. In lieu thereof, the Company shall have the right to withhold from
any other cash amounts due to Grantee an amount equal to such taxes required to
be withheld or withhold and cancel (in whole or in part) a number of shares of
Restricted Stock having a market value not less than the amount of such taxes.
6.
Grantee Bound by the Plan

Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus for
the Plan, and agrees to be bound by all the terms and provisions thereof.

3

--------------------------------------------------------------------------------



7.
Modification of Agreement

This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by mutual agreement of the parties in
writing except as otherwise provided in Section 19.1 of the Plan.
8.
Severability

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
9.
Governing Law

The validity, interpretation, construction, and performance of this Agreement
and agreements incorporated by reference herein shall be governed by the laws of
the State of Wisconsin without giving effect to the conflicts of laws principles
thereof.
10.
Successors in Interest

This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of Grantee’s legal representatives. All obligations imposed upon Grantee
and all rights granted to the Company under this Agreement shall be final,
binding, and conclusive upon Grantee’s heirs, executors, administrators, legal
representatives, guardians and successors.
11.
Resolution of Disputes

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction, or application of this Agreement
shall be determined by the Company’s Compensation Committee in its absolute
discretion. Any determination made hereunder shall be final, binding, and
conclusive on Grantee and the Company for all purposes.
12.
Pronouns; Including

Wherever appropriate in this Agreement, personal pronouns shall be deemed to
include the other genders and the singular to include the plural. Wherever used
in this Agreement, the term “including” means “including, without limitation.”
[Remainder of page intentionally left blank, signature page follows.]













4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Grant Date first above written.


ORION ENERGY SYSTEMS, INC.


___________________________________
By: ________________________            Grantee
Title: _______________________











































5